461 S.E.2d 224 (1995)
265 Ga. 663
DRANE
v.
The STATE.
No. S95A0907.
Supreme Court of Georgia.
September 11, 1995.
David C. Walker, Henderson & Henderson, Richmond Hill, for Charles T. Drane.
Dupont K. Cheney, Dist. Atty., Atlantic Judicial Circuit, Hinesville, Michael J. Bowers, Atty. Gen., Susan V. Boleyn, Sr. Asst. Atty. Gen., Dept. of Law, Richard J. Warren, Asst. Atty. Gen., Atlanta, for the State.
J. Stephen Archer, Asst. Dist. Atty., Hinesville.
FLETCHER, Presiding Justice.
A jury convicted Charles T. Drane of the shooting death of Melissa Wilson.[1] Drane challenges the admission into evidence of two statements that his common-law wife Patricia Saunders made to a Georgia Bureau of Investigation agent. We conclude that the trial court properly admitted the statements as an exception to the hearsay rule because there was sufficient evidence of their reliability. We affirm.
1. Hearsay evidence may be admitted out of necessity.[2] To qualify as an exception to the hearsay rule, there must be a necessity for the exception and a guaranty of *225 the testimony's trustworthiness.[3] The state established a need for Saunders' statements after she asserted her privilege not to testify against her husband.[4] In addition, the state provided sufficient evidence of the statements' reliability. She conveyed the information to a GBI agent during the official investigation into Wilson's disappearance and death. Saunders never disavowed her statements, but instead testified at a pre-trial hearing that she answered the investigator's questions honestly and tried to remember everything. Based on these factors, the trial court properly concluded that the statements were admissible as an exception to the hearsay rule without conducting an additional hearing on their reliability.[5]
2. Reviewing the evidence in the light most favorable to the jury's verdict, we hold that a rational trier of fact could have found Drane guilty of the murder for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The crime was committed on June 15, 1993. The grand jury indicted Drane for murder on November 2, 1993. A jury returned a verdict of guilty on January 24, 1994, and the trial court sentenced him to life imprisonment. The trial court denied Drane's motion for a new trial on January 13, 1995, and Drane filed a notice of appeal on January 31, 1995. The case was docketed on March 8, 1995, and submitted on briefs without oral argument on May 1, 1995.
[2]  OCGA § 24-3-1 (1982).
[3]  Higgs v. State, 256 Ga. 606, 607, 351 S.E.2d 448 (1987).
[4]  OCGA § 24-9-23.
[5]  See Reynolds v. State, 257 Ga. 725, 363 S.E.2d 249 (1988).